DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are pending in the application.

Claim Objections
Claim 4 is objected to because of the following informalities: claim 4 recites the limitation “an electric field greater than about 108 volts/meter”. Presumably this should read “108 volts/meter” based on the specification [0046].  Appropriate correction is required.

Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification is objected to under 35 U.S.C. 112(a) as failing to provide an adequate written description of the invention and further for failing to provide an enabling disclosure.
The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application (in this case, claims 1-4). A patent claim is invalid if it is not supported by an enabling disclosure.
There is no reputable evidence of record to support the claim that the present invention involves fusion reactions; nor does the specification provide acceptable evidence that the invention is capable of operating as indicated or capable of providing a useful output.
The specification does not enable the skilled artisan to achieve nuclear fusion  wherein “electron screening substantially offsets or reduces the effect of the Coulomb barrier between nuclei of the light element atoms” and thereby “create an electric field greater than about 108 volts/meter…provides localized compression by ponderomotive forces that induces a fusion reaction between nuclei of at least a portion of the light element atoms” as recited in claims 1-4.

In the BACKGROUND of the invention ([0011]), Applicant admits:
For 60 years the science and technology communities have been striving to achieve controlled and economically viable fusion. The commonly held belief in the art is that another 25-50 years of research remain before fusion is a viable option for power generation …. Further, until the present inventions, it was believed that a paradigm existed in that achieving fusion of reactants was unobtainable without incredibly high temperatures…. As a consequence, it was further believed that there was no reason to construct, or investigate the composition of, a nuclear fusion reactor with lower temperature reactant confinement.

Applicant further admits in [0020], “there has been a long-standing and unfulfilled need for a controlled fusion reaction.”
However, despite the failures of all others hitherto, Applicant claims to have produced a method for inducing a fusion reaction simply via “oscillating free electrons” creating “an electric field greater than about 108 V/m” (claim 4).
Applicant claims the invention “break[s] the prior art paradigm” and “solve[s] these and other problems, deficiencies, and inadequacies associated with prior art attempts to create a viable controlled fusion system” despite an admitted decades of failed attempts ([0011], [0019], [0022]).
Applicant’s utility is a commercially viable apparatus for fusion: an apparatus capable of “fusion activities that are conducted individually or collectively on a very small scale … for the utilization of energy produced from these activities in smaller devices and for aggregation into larger devices” ([0002]) and “devices utilizing these embodiments readily usable in devices that are closely associated with living entities, e.g., a pace maker” ([0022]).
To accomplish this feat, Applicant’s device relies on “the creation of the area of high electron density” ([0051]).
Therefore, the specification purports to disclose a nuclear fusion device that not only generate a commercially viable energy gain, but does so using a suspiciously simple setup: “with simple containment schemes (without the need for any complicated containment schemes), and more preferably without the need for any magnetic fields” ([0033]), the device comprising an electrode and an electron generator (Fig. 1, [0049]).
However, as noted by the attached current-state-of-the-art reference Dylla (page 85-86), as recently as 2020, the largest nuclear fusion project in the world (ITER) hopes to achieve a successful fusion demonstration “for several minutes duration” by 2026 at the absolute earliest. This is with a projected cost of “greater than $10 billion.”
The international community will have spent $10 billion on a nuclear fusion reactor that, at best, is hoped to sustain a nuclear fusion reaction for “several minutes.” The skilled artisan would therefore be skeptical of Applicant’s claim to have a simple, cheap, and easy “groundbreaking” fusion reactor.
Further, according to the official ITER  webpage:
The world record for controlled fusion power is held by the European tokamak JET. In 1997, JET produced 16 MW of fusion power from 24 MW of power injected into its heating systems … ITER will not capture the power it produces as electricity, but as the first of all fusion experiments in history to produce net energy … it will prepare the way for the machine that can.

ITER … will be the first of all fusion experiments in history to produce net energy.
When the most advanced nuclear fusion reactor in the world is only hoping to be the first such experiment to create more energy than it consumes (“net” energy gain), the Applicant’s claims to a nuclear fusion reactor that can already be a commercially viable source of electricity ([0002]: “fusion activities that are conducted individually or collectively on a very small scale … for the utilization of energy produced from these activities in smaller devices and for aggregation into larger devices”, e.g., specifically a pace maker [0022]) appear to be wishful thinking at best.
As is known by those having ordinary skill in the art, and as admitted by the Applicant ([0011]-[0018]), overcoming the Coulomb barrier to achieve critical ignition for nuclear fusion is only known to occur at extremely high kinetic energies, i.e., extremely high temperatures, such as those present on the sun. Georgia State University  summarizes:
The temperatures required to overcome the coulomb barrier for fusion to occur are so high as to require extraordinary means for their achievement. Such thermally initiated reactions are commonly called thermonuclear fusion…the temperatures are in the range of 107-108 K.

The method for producing nuclear fusion reactions claimed by Applicant is not capable of producing or sustaining such reactions. The method provides no mechanism for achieving and maintaining the temperature of hundreds of millions of degrees Kelvin known to be required to achieve nuclear fusion.
These temperatures are significantly higher than those disclosed by the Applicant ([0050]: “This collective and coherent electron motion, of the present inventions, takes place at room and elevated temperatures”). Therefore, Applicant claims to have achieved nuclear fusion at “room and elevated temperatures,” but as cited above in the quotation from Georgia State University, the temperature required to nuclear fusion is between 10,000,000 and 100,000,000 Kelvin. Therefore, Applicant’s invention fits squarely into the field of low-temperature nuclear reactions (LENR), or cold fusion.
There is no widespread support for Applicant’s theories of “modification or change of the Coulomb barrier” in the scientific community. Applicant has not provided persuasive evidence demonstrating a scientific consensus that these theories can practicably achieve the disclosed astonishing feats for nuclear fusion reactors.
It is the Examiner’s conclusion that Applicant’s theories are based on scientific theory that is both unproven and implausible.
Applicant’s disclosure therefore lacks adequate teachings to enable the skilled artisan to “creat[e], measure[e], control[], conduct[], and optimiz[e] fusion activities … for the utilization of the energy, materials, and particles that are produced from these small-scale fusion activities” via (the creation of submicron regions … of high charge densities” ([0032]-[0033]).

Reproducibility
The amount of guidance or direction necessary to enable an invention is inversely related to the amount of knowledge in the state of the art, as well as to the predictability of the art. In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970); MPEP 2164.03. The art of the present invention, a device for inducing fusion by modifying the Coulomb barrier ([0002], [0019], [0033]), is too undeveloped to be considered to have a body of existing knowledge associated with it, much less predictability of results. Reproducibility must go beyond one's own laboratory. One must produce a set of instructions – a recipe – that would enable a skilled artisan to produce the same results. 
Reproducibility of alleged nuclear fusion results is a critical feature in determining if a disclosure adequately teaches other practitioners how to make and use an invention. Applicant's disclosure is insufficient as to how the embodiments described therein are based upon valid and reproducible methodology.
Applicant has provided unsupported theory and speculative embodiments based upon questionable science. Therefore, such theories and the experimental results attributed to them are also questionable until such a time that Applicant rigorously proves that the suggested concepts are plausible and the calculations performed statistically sound. Since Applicant has not yet established the operability of the presently claimed invention, it is considered that the invention is lacking in utility. Given the state of the art as here discussed, it would be unreasonable to expect one skilled in the art to be able to make and use the claimed invention without undue experimentation.

Undue Experimentation
It is the Examiner's position that an undue amount of experimentation would be required to produce an operative embodiment of Applicant's invention.
In its present form, the disclosure is completely devoid of useful instruction that might enable a person skilled in the art to follow Applicant's methods, account or control for any necessary assumptions, or manipulate the input data with any expectation of how the outcome may be affected.
Applicant admits that previous, well-funded and decades-long attempts at producing sustained and viable nuclear fusion reactors have been unsuccessful ([0011], [0018], [0020]). Even so, Applicant believes they have produced a successful and “groundbreaking” apparatus for achieving nuclear fusion: “The present methods, devices and systems for conducting fusion reactions solve these and other problems, deficiencies, and inadequacies associated with prior art attempts to create a viable controlled fusion system” ([0022], [0059]). 
To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing date of the application without undue experimentation, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989).
Reviewing the aforementioned Wands factors, Examiner summarizes the above elaborated explanations as to why Applicant's invention fails to satisfy the enablement requirement:
(A) The breadth of the claims: Applicant's claim to provide an apparatus for “lowering the Coulomb barrier between two fusing atoms thereby inducing a fusion reaction” by merely creating an electric field ([0033], claims 1, 4) is extremely broad as evidenced by its desire-result-type language (“creating,” “provides,” “thereby lowering,” “thereby inducing”) followed by an unlikely result of fusion to the extent that outcomes of the recited apparatus cannot be reasonably predicted and measured. See MPEP 2164.08.
(B) The nature of the invention: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the viability of low-energy fusion as a substantial source of marketable commercial energy ([0022], [0032], [0033]); as such, the subject matter to which the invention pertains lies in the hitherto unsuccessful field of commercial, low-energy nuclear fusion reactors. See MPEP 2164.05(a).
(C) The state of the prior art: The effects claimed by Applicant have not been verified by the existing body of scientific work and are. See MPEP 2164.05(a).
(D) The level of one of ordinary skill: The level of ordinary skill in the art cannot be ascertained because the art encompassing low-energy nuclear fusion research lies within the realm of fringe science and subsequently does not possess a recognizable standard level of associated skill. See MPEP 2164.05(b).
(E) The level of predictability in the art: Low-energy nuclear fusion experiments are predictably unable to produce expected, reproducible, or meaningful empirical data. See MPEP 2164.03.
(F) The amount of direction provided by the inventor: Applicant's underlying theory is that the claimed device utilizes “localized compression by ponderomotive forces” and “high charge densities” to achieve fusion (see claim 4, [0033]), which is a phenomenon that is not supported by an existing body of scientific work. See MPEP 2164.03.
(G) The existence of working examples: Examples are defined as and explained by theoretical possibilities and are not reliably-reproducible working examples (see [0052]: “In operation it is believed that the creation of the area of high electron density enables, facilitates, or furthers the fusion reaction of the fusion fuel. It is theorized that among other things, the presence of the high electron density lowers the coulomb barrier …. Further, it is theorized that the highly localized electron density, creates a ponderomotive force that drives the fusion fuel together … enhancing the fusion reaction of the fusion fuel”; [0066]: “It is believed that these electrons in the substructure provide an electron shielding effect which reduces the Coulomb barrier and enhances the fusion reaction rate”; [0069]: “It is believed that this leads to an increased rate of tunneling and a greater occurrence of fusion reactions”; [0083]: “It is expected that the fusion process will release more electrons through heating or collisions with fusion products. … This type of positive feedback generates stronger screening effects and could create sustainable fusion process for energy production”; [0091]: “According to theory and past experiments the cloud chamber will show the emission of fusion product particles from the electrodes”). See MPEP 2164.02.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is infinite, as the practical guidance provided is insufficient to enable one to build or operate a working prototype of the invention, and the provided theoretical guidance is insufficient to enable one to understand the underlying sequence of phenomena required to attempt such an endeavor. See MPEP 2164.06.
As evidenced above, the specification, in its present state, fails to teach a person having ordinary skill in the art how to make and use the invention, and the specification is therefore inadequate. The disclosed invention is not, as required by 35 U.S.C. 101, an operable invention of any practical use to the public. To be patentable, the claimed invention as a whole must be useful and accomplish a practical application. That is, it must produce a “useful, concrete and tangible result.” See In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1557 (Fed. Cir. 1994) and also State Street Bank & Trust Co. v. Signature Financial Group, 149 F.3d 1368, 1373-4, 47 USPQ2d 1596 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 851 (1999). The purpose of this requirement is to limit patent protection to inventions that possess a certain level of "real world" value, as opposed to subject matter that represents nothing more than an idea or hopeful concept, or subject matter that is simply a starting point for future investigation or research. For more examples of this real-world applicability requirement being applied, see Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966); In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility for the detailed reasons provided above in the specification rejection that are accordingly incorporated herein.
Applicant’s claimed invention is directed to a method for producing commercially viable electricity for practical applications from a fusion reaction. The production of net energy from repeated fusion reactions is considered as being Applicant’s specified utility ([0002]: “fusion activities that are conducted individually or collectively on a very small scale … for the utilization of energy produced from these activities in smaller devices and for aggregation into larger devices”) are considered as being Applicant’s specified utility.
In describing said specified utility, Applicant has set forth the inadequately supported theory that creating an area of high electron density can produce and sustain fusion reactions (e.g., [0052]). This fact creates a type of deficiency in which an assertion of specific and substantial utility for the claimed invention made by an Applicant is not credible. See MPEP 2107.01 (II) for further examples of the Federal courts’ treatment of inventions claiming incredible utility. The Examiner has provided a preponderance of evidence as to why the asserted operation and utility of Applicant's invention is inconsistent with known scientific principles, making it speculative at best as to whether attributes of the invention necessary to impart the asserted utility are actually present in the invention. As set forth in the objection to the specification above, there is currently no reputable evidence of record to indicate the invention has been reduced to the point of providing an operative low-energy nuclear fusion system. See also In re Sichert, 566 F.2d 1154, 196 USPQ 209 (CCPA 1977). Accordingly, the invention as disclosed is deemed inoperable and therefore lacking in utility for its purported purpose of creating the composite particles disclosed.
Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth in the above objection to the specification as well as in the above section, both of which are accordingly incorporated herein.
As set forth in MPEP 2107.01(IV), a deficiency under 35 U.S.C. 101 also creates a deficiency under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. See In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995). Citing In re Brana, the Federal Circuit noted:
Obviously, if a claimed invention does not have utility, the specification cannot enable one to use it.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention for the same reasons as set forth in the above objection to the specification, which are accordingly incorporated herein.
Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-4 are also rejected under 35 U.S.C. 112(a) because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above in the objection to the specification and the rejection under 35 U.S.C. 101, one skilled in the art clearly would not know how to use the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method for enhancing electron screening”. Electron screening is not explicitly defined in the specification, rendering it unclear what the inventor regards as the invention. The specification [0083] recites “a screening effect of electrons around the neutrals”, however this effect is vaguely defined as providing “positive feedback”. Furthermore, the screening effect recited in [0083] is not clearly and explicitly connected to or enhanced by the method of claim 1, thus rendering the claim indefinite.
Claim 3 recites that “electron screening substantially offsets or reduces the effect of the Coulomb barrier between nuclei of the light element atoms”. Specification [0083] recites a “screening effect” which “could create sustainable fusion process for energy production”. Neither the specification nor the claim discloses how the screening effect results in a reduction of the Coulomb barrier, rendering the claim incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.
Claims 2 and 4 are similarly rejected for being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hagelstein (US 2009/0086877) in view of Irvine (“Surface-plasmon-based acceleration”).
Regarding claim 1, Hagelstein teaches a method for enhancing electron screening [0134] comprising: applying a source of electromagnetic (EM) radiation (excitation source 202, [0312], FIG 24) to an electrically conductive base structure (204), the base structure including light element atoms (D2 or H-D) and free electrons [0134], the EM radiation having an excitation frequency [313]. Hagelstein does not explicitly teach the base structure is configured such that: in response to the EM radiation, the free electrons oscillate between at least two localized regions of the base structure; and the oscillation generates periodic charge density variations around a portion of the light element atoms that are disposed in the at least two localized regions. Irvine teaches in response to the EM radiation, the free electrons oscillate between at least two localized regions of the base structure; and the oscillation generates periodic charge density variations around a portion of the light element atoms that are disposed in the at least two localized regions (Irvine, p. 031815-1: “femtosecond laser-based electron accelerators have demonstrated their feasibility, as such laser sources offer large electric fields (~1012 V/m),” p. 013185-4: “As expected, these local charges oscillate at a frequency equal to that of the incident laser radiation (375 THz)…. The oscillating nature of the SP wave is clearly evidenced by the ‘quivering’ motion of each sample electron trajectory”). Therefore it would be obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hagelstein with free electrons oscillating between at least two localized regions of the base structure; and the oscillation generates periodic charge density variations around a portion of the light element atoms that are disposed in the at least two localized regions as taught by Irvine for the purpose of generating pressure waves as Irvine teaches “SP waves to be an effective method for low-energy electron acceleration” (pg. 031815-1).
Regarding claim 2, Hagelstein as modified teaches the source of EM radiation is configured to generate EM radiation having a wavelength of from about 10 microns to about 0.1 micron ([0347]: excitation source emits IR/visible/UV electromagnetic radiation).
Regarding claim 3, Hagelstein as modified teaches electron screening substantially offsets or reduces the effect of the Coulomb barrier between nuclei of the light element atoms [0131-0140].
Regarding claim 4, Hagelstein teaches inducing  a fusion reaction between nuclei of at least a portion of the light element atoms. Hagelstein does not explicitly teach the oscillating free electrons create an electric field greater than about 108 volts/meter at a location proximate to the two localized regions and provides localized compression by ponderomotive forces that induces a fusion reaction between nuclei of at least a portion of the light element atoms. Irvine teaches an electric field greater than about 108 volts/meter at a location proximate to the two localized regions and provides localized compression by ponderomotive forces (Irvine, p. 0131815-2: “Launching of SP waves provides a relatively simple arrangement that fulfills the necessary requirements of ponderomotive acceleration …. This enhancement of the electric field, along with the exponential decay of Esp, provides a large electromagnetic field gradient that is well suited for ponderomotive acceleration,” pg. 013815-4: “The oscillating nature of the SP wave is clearly evidenced by the ‘quivering’ motion of each sample electron trajectory. A typical distance between inflection points of the most energetic electron in the sample set at Esp = 2.7 X 1011 V/m is calculated to be 36 nm suggesting that the effective ponderomotive force acts on a few hundred nanometer spatial scale”). Therefore it would be obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hagelstein with an electric field greater than about 108 volts/meter at a location proximate to the two localized regions and provides localized compression by ponderomotive forces as taught by Irvine for the purpose of achieving a fusion reaction through overcoming the Coulomb barrier as claimed by Hagelstein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T NOLAN whose telephone number is (571)272-6459. The examiner can normally be reached Monday - Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JTN/Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646